SEILER, Judge.
This is an original proceeding brought by the Advisory Committee of the Missouri Bar seeking disciplinary sanctions against respondent John E. Mills, attorney at law, of New London, Missouri, for alleged professional misconduct.
After the filing of the information by the Advisory Committee, we appointed a special commissioner to hold a hearing on the charges contained in the information with instructions to report the evidence taken, together with his findings of fact and conclusions of law. The record is voluminous, with numerous exhibits. The commissioner filed a report recommending a mild degree of disciplinary action.
We have carefully examined the record and conclude respondent has not brought dishonor or disrepute upon the bar or the judiciary or acted against the interest of his clients, and that the evidence does not *701warrant any disciplinary action. Respondent is somewhat reticent, strong willed and short tempered, and calls to mind the man who said, “Never explain; your friends don’t need it and your enemies won’t believe you, anyway.” As a result, considerable friction has developed between him and certain members of the bar and bench of northeast Missouri. While some of respondent’s conduct is not in strict accord with every facet of Rule 4 V.A.M.R. as it then existed, the questionable conduct has been more in the nature of bad taste and bad manners than professional misconduct, and his honesty, integrity, and moral character remain uncompro-mised. We believe that to set forth a detailed account of this record of friction and misunderstandings which transpired over a period of more than a decade would serve no useful purpose. Accordingly, the information is dismissed, with costs taxed against informants.
All concur except HOLMAN, J., who dissents because he believes that Respondent should be disciplined by this Court.